Title: From Benjamin Franklin to Joseph Galloway, 20 May 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, May 20. 1767
I had no Line from you per last Packet. I hope you are well. We have been extreamly busy here lately in the Affair of Paper Money. Enclos’d I send you a Copy of the Report of the Merchants, obtained after many Meetings and delivered to the Ministry: But there are still great Difficulties, the Board of Trade being extreamly averse to the Repeal of an Act which they were the Fathers of, and on which they have highly valued themselves. The general Rage against America, artfully work’d up by the Grenville Faction, has been another Obstacle. I hope we shall get over all, the Ministry being at length prevail’d on to espouse the Measure, that the Colonies may have something to give on a Requisition from the Crown, and that the Duties may increase by the Increase of Commerce. But if this Ministry should be changed before the Session ends, as there is now strong Talk that they will be, our Hopes and all our Labour will again be frustrated.
It is resolved to bring in a Bill to suspend all Legislation in New York, till the Act of Parliament for quartering Soldiers is complied with. Mr. Conway was against it, and would have had it reconsidered.
I shall write you fully per Egdon. With great Esteem, I am Dear Sir, Your faithful humble Servant
B Franklin
Joseph Galloway Esqr.
 
[Enclosure]
The Merchants of London trading to the Continent of America are of Opinion
That the most speedy and effectual Relief to the Colonies in respect to the present distressed State of their Commerce, for want of a Medium of Trade will be the Repeal of an Act of Parliament respecting Bills of Credit in America, passed in the 4th Year of his present Majesty; and that such Repeal cannot injure the British Merchant, provided a Clause be inserted in the Act for the said Repeal, declaring Paper Bills of Credit shall not be a legal Tender in Payment of any Sterling Debts or Contracts whatsoever already made or to be made by or with or in the name and behalf of any Person residing in the Kingdom of Great Britain.
 Endorsed: Merchants’ Report to Administration for a Clause to prevent Paper Bills being a legal Tender for Sterling Debts
